Citation Nr: 0927710	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an effort to assist the appellant substantiate her claim, 
the Board obtained an April 2009 VHA medical opinion.  In 
response to this medical opinion, the appellant submitted a 
May 2009 private medical opinion from I. Sbeitan, M.D., and 
her own June 2009 statement.  

The Board finds that this evidence is relevant to the benefit 
sought and is not duplicative of previous evidence before the 
RO.  Thus, it must be appropriately addressed in a 
Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.31 
and 19.37 (2008). Furthermore, the appellant in a June 2009 
Medical Opinion Response Form, requests that the RO consider 
this evidence in the first instance.

Therefore, remand is necessary to provide the appellant with 
due process in the adjudication of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Consider the May 2009 private medical 
opinion of Dr. Sbeitan and the appellant's 
June 2009 statement, and re-adjudicate the 
claim.

2. If the foregoing action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



